 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICARDO JACKSON, CDCR #AK-                          Case No.: 19CV2444-JAH-MDD
     4312,
12
                                        Plaintiff,       ORDER GRANTING PLAINTIFF
13                                                       TIME TO AMEND
     v.
14
     P. COVELLO; J. JUAREZ; SERGEANT
15
     ANDERSON; CORRECTIONAL
16   ORRICER MARTINEZE; A. CANEDO;
     A. TAYLOR; GARCIA; R. FLORES,
17
                                      Defendant.
18
19
           Pending before the Court is Plaintiff Ricardo Jackson’s (“Plaintiff”) Response to this
20
     Court’s Order to Show Cause requesting an additional 25 days to file his amended
21
     complaint. See ECF 41. Plaintiff, a prisoner currently incarcerated at the California
22
     Substance Abuse Treatment Facility (“CSATF”), proceeds pro se in this civil rights action
23
     pursuant to 42 U.S.C. § 1983. On February 26, 2020, pursuant to the sua sponte review of
24
     Plaintiff’s complaint required by 28 U.S.C. §§ 1915(e)(2) and 1915A, this Court found
25
     Plaintiff had sufficiently pled only his First Amendment retaliation claims against
26
     Defendant Flores. See ECF 23. In that Order, Plaintiff was given the option to either notify
27
     the Court of his intention to proceed with his First Amendment retaliation claims against
28

                                                     1
                                                                                19CV2444-JAH-MDD
 1   Flores only or to file an amended pleading correcting the deficiencies as to the remainder
 2   of the claims. Id.
 3         Instead, Plaintiff filed a Notice of Appeal with the Ninth Circuit (ECF 24), which
 4   was dismissed (ECF 35). On November 9, 2020, after Plaintiff’s appeal was dismissed, this
 5   Court subsequently granted Plaintiff sixty (60) days leave in which to file an Amended
 6   Complaint which cures the deficiencies of pleading noted in the Court’s February 26, 2020
 7   Order. See ECF 39. However, Plaintiff failed to comply with this Court’s Order and neither
 8   filed an Amended Complaint nor provided notice of an intent to proceed only against
 9   Defendant Flores on his First Amendment Retaliation claims. Therefore, on May 25, 2021,
10   the Court vacated Plaintiff’s Option to Amend and ordered him to show cause as to why
11   Plaintiff’s First Amendment claims should not be dismissed for failure to prosecute. See
12   ECF 40.
13         On June 25, 2021, Plaintiff filed a response to the Court’s Order to Show Cause,
14   claiming ongoing and chronic medical conditions and the inability to receive adequate care
15   as reasons for failing to comply with this Court’s November 9 Order. See ECF 41. Having
16   recently received care however, Plaintiff requests an additional twenty-five (25) days to
17   file an Amended Complaint. The Court finds Plaintiff has demonstrated good cause and
18   now deems it appropriate to grant Plaintiff’s request.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  2
                                                                              19CV2444-JAH-MDD
 1         Accordingly, IT IS HEREBY ORDERED, Plaintiff may file an Amended
 2   Complaint which cures all deficiencies of pleading noted in the Court’s February 26, 2020
 3   Order within 35 days from the date of this Order. Plaintiff’s Amended Complaint must be
 4   complete in itself without reference to his original pleading. Defendants not named and
 5   any claims not realleged in the Amended Complaint will be considered waived. See S.D.
 6   Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542,
 7   1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v.
 8   Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with
 9   leave to amend which are not re-alleged in an amended pleading may be “considered
10   waived if not repled.”).
11         IT IS SO ORDERED.
12
13
14   DATED:       6/30/2021                          _________________________________
15                                               JOHN A. HOUSTON
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                             19CV2444-JAH-MDD
